UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05133) Exact name of registrant as specified in charter: Putnam High Income Securities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period September 1, 2010  February 28, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Semiannual report 2 | 28 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio managers 5 Your funds performance 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Shareholder meeting results 48 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and stock market continue to show resilience, even in the face of rising head winds around the globe. On March 9, 2011, U.S. equities marked the two-year anniversary of the beginning of the most powerful bull market since the 1950s, with the S&P500 Index doubling from its 2009 low. While Putnam maintains a positive outlook for U.S. equities and the overall economy in 2011, we believe volatility will punctuate the year ahead. Civil unrest in the Middle East and North Africa, high unemployment, rising oil prices, and Japans earthquake, tsunami, and nuclear crisis have all created a climate of uncertainty. In addition, the U.S. fixed-income market continues to struggle, as yields have risen and bond prices have fallen. We believe that Putnams active, research-intensive approach is well suited to uncovering opportunities in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking opportunities from high-yield bonds and convertibles The average investor may think of bonds as government-sponsored securities that offer relatively low risk and less volatility than the stock market. However, high-yield corporate bonds and convertible securities, the types of investments primarily held by Putnam High Income Securities Fund, are different. Both are issued by companies rather than the government. Moreover, high-yield corporates and convertibles can offer greater returns than other bonds  but also carry a greater potential for risk, such as the risk of corporate default or periodic illiquidity. High-yield bonds are deemed to be less than investment-grade status, which means their issuing companies are considered more likely to default on their loans than more credit-worthy counterparts. High-yield bond prices tend to follow individual companies fundamentals as well as interest-rate levels. While lower-rated corporate bonds may carry higher risk, they provide potentially higher levels of yield to compensate investors for that risk. What sets convertible securities apart is a unique built-in option that allows the investor to exchange  or convert  the security for a fixed number of shares of common stock of the issuer. Like most bonds, convertible securities pay interest, although frequently at a lower rate, and the amount of interest does not change as the price of the underlying stock(s) increases or decreases. Issuers can include large, well-known S&P 500 corporations; small, rapidly growing companies; or businesses in cyclically depressed areas such as the automotive industry in 2009. Building a portfolio of high-yield bonds and convertible securities with the appropriate balance of risk and return potential requires intensive research and analysis. Putnams global equity and credit research analysts conduct rigorous research in an effort to determine the true worth of the issuing companys business. The funds portfolio managers then construct a portfolio that they believe offers the best return potential without undue risk. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The funds shares trade on a stock exchange at market prices, which may be lower than the funds net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand, and may be higher or lower than the NAV. 2 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 1112 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * The funds benchmarks, the BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index, were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund.  Returns for the six-month period are not annualized, but cumulative. 4 Interview with your funds portfolio managers Eric Harthun and Robert Salvin How did the fund perform for the six months ended February 28, 2011? Rob: Putnam High Income Securities Fund returned 15.27% at net asset value, underperforming both its primary benchmark, the BofA Merrill Lynch All-Convertibles Speculative Quality Index, which advanced 23.48%, and the average return of its Lipper peer group, Convertible Securities Funds [closed-end], which finished at 18.27%. During the same period, the funds secondary benchmark, the JPMorgan Developed High Yield Index, gained 10.20%. How would you characterize the market environment for high-yield convertibles and bonds during this period? Eric: As hybrid securities, convertibles are affected by trends in both the equity and credit markets. Similarly, high-yield bonds are influenced by credit-market conditions, and also by expectations for economic growth and corporate profitability. During the past six months, as the U.S. economy showed renewed signs of vigor, and total corporate profits eclipsed their pre-recession peak, stocks registered very strong returns, and credit market conditions remained supportive. As a result, high-yield convertibles and bonds outperformed other fixed-income categories by substantial margins. In fact, the performance of high-yield convertibles was on par with that of many equity-marketsegments. Rob: In the high-yield bond market specifically, the record pace of new-issuance witnessed in 2010 continued into the early months of 2011. As U.S. corporations achieved robust earnings, and access to capital became easier and cheaper, companies refinanced existing debt and strengthened their balance sheets, thereby reducing the risk of default. This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 2/28/11. See pages 4 and 1112 for additional fund performance information. Index descriptions can be found on page 13. 5 The high-yield bond default rate declined from nearly 14% at the end of 2009 to low single-digit levels by the end of the period, moving well below historical averages. Why did the fund underperform its primarybenchmark? Eric: From a sector perspective, on the high-yield convertibles side of the fund, adverse security selection in consumer cyclicals and weak positioning in communication services, financials, and energy more than offset positive contributions from transportation, consumer staples, and basic materials. In addition, the funds bias toward somewhat higher-quality high-yield convertibles and bonds hurt results in a market that was led by lower-rated, more-speculative issuers. Lastly, while high-yield bonds performed well, they underperformed high-yield convertibles. Consequently, the funds approximately 40% allocation to high-yield bonds dampened its total return. Which holdings were the primary detractors? Eric: A key aspect of our investment strategy is to seek to control the funds risk by keeping the portfolio broadly diversified. This approach typically prevents us from taking index-sized positions in many of the primary benchmarks largest constituents. As a result, an underweighted position in Ford Motor , which we view positively and which performed well, was the biggest individual detractor. Fords convertibles are heavily represented in the index, and the fund was hurt by its underweighted exposure during the time the companys convertibles increased the most. An out-of-benchmark investment in General Motors [GM] proved disappointing. We participated in GMs initial public offering in late 2010, believing the convertibles  which were issued concurrently with its new common stock  represented an attractive opportunity. However, when GM announced Credit qualities are shown as a percentage of net assets as of 2/28/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 lower-than-expected quarterly earnings in February 2011, the prices of both its common shares and convertibles declined. Insurance underwriter Old Republic International  also not in the benchmark was another detractor. Faced with a challenging environment for its core businesses, especially mortgage insurance, Old Republics earnings were volatile during the period, and its securities underperformed as a result. Two out-of-index holdings listed among the funds detractors actually performed quite well but trailed the funds primary benchmark from the time we initially invested to the end of the period. These were wireless communication company Crown Castle International and mobile telephony provider NII Holdings , which has a strong presence in Latin America. Rob: Among individual high-yield bond positions, the primary detractors were real estate brokerage and franchising operator Realogy , whose brands include CENTURY21 and Coldwell Banker; advertising agency Vertis ; and magazine publisher AmericanMedia . Which investments were the biggest contributors to relative performance? Eric: The top overall contributors were two out-of-benchmark positions: Safeguard Scientifics , which is a private equity and venture capital firm specializing in expansion financing for technology companies, and Retail Ventures , which operates DSW and Value City retail stores. Safeguard began to reap the benefits from many of the companies it has helped finance, and the cash The table shows the funds top 10 individual holdings and the percentage of the funds net assets that each represented as of 2/28/11. Short-term holdings are excluded. Holdings will vary over time. 7 flows it received from its investments boosted the companys credit profile and its securities. In the case of Retail Ventures, the company is a relatively small retailer with significant debt on its balance sheet. Its securities were severely punished during the credit crisis and recession before rebounding sharply as the equity and convertibles markets recovered. Underweighting underperforming telecommunication services provider Equinix also helped, as the company issued disappointing revenue guidance and a profit warning in October, and the prices of its convertibles fell precipitously. A greater-than-benchmark stake in General Cable was another leading contributor. The company makes copper, aluminum, and fiber optic wire and cable products, and has benefited from increased demand from the communication distribution/transmission and construction industries amid the global economic recovery. An overweight in FelCor Lodging Trust , which is one of the largest hotel real estate investment trusts in the United States, also boosted results. FelCor Lodging runs hotels in the United States and Canada. Its properties are positioned in the upscale and upper-upscale segments, and include such brands as Holiday Inn, Doubletree, Sheraton, Embassy Suites, and Westin. The company substantially recapitalized its balance sheet, and despite pressure on average room rates, benefited from increases in both business and leisure travel. Rob: Top individual contributors among the funds high-yield bond holdings included semiconductor maker Freescale Semiconductor , satellite provider Intelsat Bermuda [now known as Intelsat Luxembourg ], and airbag maker and safety-parts supplier TRW Automotive . This chart shows how the funds weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 What is your outlook for the economy and the high-yield convertible and bond markets over the coming months? Eric: We evaluate the convertibles market by looking at three key factors: fundamentals, valuation, and technicals, or the balance of supply and demand. As of now, we have a positive view of all three factors. Looking first at fundamentals, while the U.S. stock market advanced sharply during the period, we believe stocks upward momentum may continue, given increasing signs of a strengthening economy. This is not to say there are no clouds on the horizon. Unrest in the Middle East has driven oil prices above $100 per barrel. If oil prices continue to move higher, this could severely dampen U.S.growth prospects. Regarding valuation, during the period, convertible valuations moved back toward more normal levels versus their historical average. As a result, in our view, convertible valuations are once again statistically attractive. As for technicals, convertible new-issue volume has been below historical averages, with investment-grade and high-yield bonds garnering the lions share of new issuance. However, as 2011 progresses, we believe interest rates will continue to rise as the economy strengthens, which would likely boost issuance of new convertibles. In our view, this would be a positive development for the market, as increased supply would likely be met by firm demand. Rob: In the high-yield bond market, we believe defaults are likely to remain low, and, all told, the fundamentals driving the corporate bond market appear quite positive. In addition, the sector has attracted a significant amount of capital flows, creating a very supportive technical environment. Thanks for updating us, gentlemen. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego StateUniversity. A CFA charterholder, Eric joined Putnam in 2000 and has been in the investmentindustry since 1994. Portfolio Manager Robert Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. 9 IN THE NEWS The Federal Reserve continues to back its stimulus efforts already under way. Besides maintaining its near-zero interest-rate policy, the Federal Open Market Committee at its March 15 meeting remained committed to completing its second round of quantitative easing, dubbed QE2. The central bank launched QE2, which involves the purchase of $600billion in U.S. Treasury securities, last fall with the primary aim of preventing deflation in the U.S. economy. Last summer, the United States teetered perilously on the verge of a deflationary cliff, as inflation rates had fallen to 50-year lows. Deflation, which occurs when prices fall in an economy, can cause long-term significant damage to growth. QE2 may have worked, as inflation is back. In January, prices measured by the Consumer Price Index (CPI) were up 1.6% from a year earlier, the biggest increase in eight months. Core inflation rose by 0.5%, the highest increase since October 2008. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended February 28, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 2/28/11 NAV Market price Annual average Life of fund (since 7/9/87) 9.66% 9.14% 10 years 146.43 117.67 Annual average 9.44 8.09 5 years 46.11 55.14 Annual average 7.88 9.18 3 years 28.55 36.56 Annual average 8.73 10.95 1 year 21.26 15.78 6 months 15.27 6.69 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 2/28/11 Lipper Convertible BofA Merrill Lynch Securities Funds All-Convertibles JPMorgan Developed (closed-end) Speculative Quality Index High Yield Index category average Annual average Life of fund (since 7/9/87) * * 8.69% 10 years 109.20% 131.59% 74.36 Annual average 7.66 8.76 5.53 5 years 46.74 55.32 29.88 Annual average 7.97 9.21 5.33 3 years 30.49 42.37 15.20 Annual average 9.28 12.50 4.70 1 year 24.73 17.34 21.42 6 months 23.48 10.20 18.27 Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * The funds benchmarks, the BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index, were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of thefund.  Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/11, there were 11, 11, 11, 9, 4, and 2 funds, respectively, in this Lipper category. 11 Fund price and distribution information For the six-month period ended 2/28/11 Distributions Number 6 Income $0.2634 Capital gains  Total Share value NAV Market price 8/31/10 $7.93 $8.19 2/28/11 8.86 8.47 Current yield (end of period) Current dividend rate* 5.95% 6.22% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/11 NAV Market price Annual average Life of fund (since 7/9/87) 9.62% 9.12% 10 years 150.52 157.14 Annual average 9.62 9.90 5 years 44.71 54.87 Annual average 7.67 9.14 3 years 30.87 42.48 Annual average 9.38 12.53 1 year 16.79 12.02 6 months 10.27 1.00 12 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York StockExchange. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch All-Convertibles Speculative Quality Index is an unmanaged index of U.S. convertible securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding share repurchase program In September 2010, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2010, up to 10% of the funds common shares outstanding as of October 7, 2010. Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs website, www.sec.gov. If you have questions about finding forms on the SECs website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs website at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2011, Putnam employees had approximately $372,000,000 and the Trustees had approximately $69,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 15 The funds portfolio 2/28/11 (Unaudited) CORPORATE BONDS AND NOTES (39.2%)* Principal amount Value Basic materials (3.2%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $130,000 $140,563 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 115,000 125,206 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 55,000 57,475 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 25,000 26,688 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 150,000 163,500 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 50,000 47,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 175,000 186,375 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 90,000 93,773 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 152,591 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 54,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 30,000 32,213 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 55,000 58,506 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 60,000 66,600 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 55,000 61,050 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 220,000 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 105,000 142,636 KRATON Polymers, LLC/KRATON Polymers Capital Corp. 144A sr. notes 6 3/4s, 2019 $40,000 40,800 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 80,000 111,232 Lyondell Chemical Co. sr. notes 11s, 2018 $320,000 367,200 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 292,000 328,683 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 15,000 16,744 Momentive Performance Materials, Inc. 144A notes 9s, 2021 185,000 196,794 Nalco Co. 144A sr. notes 6 5/8s, 2019 45,000 46,519 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 150,000 149,625 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 120,000 123,000 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 195,000 214,924 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)  F 230,000 1 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 125,000 128,281 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 87,224 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $140,000 161,700 16 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Basic materials cont. Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 $145,000 $170,645 Sappi Papier Holding GmbH 144A company guaranty 6 3/4s, 2012 (Austria) 90,000 93,825 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 15,000 21,286 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $180,000 184,500 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 109,250 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 65,000 68,575 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 105,000 135,272 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 105,000 111,694 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 160,000 167,600 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 45,000 47,222 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 60,000 64,538 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 15,000 15,938 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.054s, 2014 80,000 79,600 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 55,000 57,475 Capital goods (2.0%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 25,000 25,875 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  117,500 128,075 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 185,000 197,488 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 142,629 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 $35,000 36,313 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 70,000 70,175 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 70,000 70,175 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 90,000 94,950 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 90,000 90,900 Exide Technologies 144A sr. notes 8 5/8s, 2018 60,000 63,975 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 130,000 146,575 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 325,000 381,902 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 60,000 58,500 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 20,000 22,150 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 75,000 77,625 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 70,000 70,525 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A company guaranty sr. notes 7 3/4s, 2016 (Luxembourg) 115,000 122,475 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 120,000 125,100 17 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 $100,000 $102,500 Ryerson Holding Corp. sr. disc. notes zero %, 2015 100,000 53,500 Ryerson, Inc. company guaranty sr. notes 12s, 2015 225,000 241,875 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 53,813 Tenneco, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 90,000 93,375 Terex Corp. sr. unsec. sub. notes 8s, 2017 120,000 125,700 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 155,000 163,719 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 130,000 140,725 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 140,000 150,850 Communication services (4.8%) Adelphia Communications Corp. escrow bonds zero %, 2012 235,000 3,549 Adelphia Communications Corp. escrow bonds zero %, 2011 20,000 302 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 225,000 228,938 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 45,000 47,588 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 125,000 140,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 38,150 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 65,000 69,550 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 154,815 187,520 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 55,000 58,713 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 130,000 132,600 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 280,000 296,100 Charter Communications Operating LLC/Charter Communications Operating Capital 144A company guaranty sr. notes 8s, 2012 50,000 52,625 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 130,000 123,500 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 185,000 201,650 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 120,000 130,800 CPI International Acquisition, Inc. 144A sr. notes 8s, 2018 35,000 35,263 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 215,000 205,863 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 85,000 89,888 CSC Holdings LLC sr. notes 6 3/4s, 2012 26,000 27,073 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 265,000 276,925 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 110,000 122,100 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 65,000 71,825 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 25,000 28,094 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 35,000 38,938 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 70,000 72,538 18 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Communication services cont. Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) $140,000 $143,850 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  237,187 263,278 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 641,625 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 300,000 309,750 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 50,000 52,000 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 58,438 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 230,000 241,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 50,000 48,688 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 255,000 255,638 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 215,000 243,488 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 50,000 55,250 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 160,000 172,400 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 50,000 54,250 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 145,000 152,794 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 20,000 20,300 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 103,050 Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 20,000 23,875 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 68,575 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 35,000 38,588 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 145,000 158,050 Sprint Capital Corp. company guaranty 6 7/8s, 2028 365,000 328,956 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 185,000 205,119 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 175,000 201,906 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Netherlands) 80,000 82,600 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) 110,000 126,225 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) EUR 50,000 79,498 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy)  $113,707 133,037 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 5/8s, 2016 110,000 116,325 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 37,450 19 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 $95,000 $104,619 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 125,000 135,781 Conglomerates (%) Nexeo Solutions, LLC/Nexeo Solutions Finance Corp. 144A sr. sub. notes 8 3/8s, 2018 35,000 35,613 Consumer cyclicals (8.9%) Affinia Group Inc. 144A company guaranty sr. notes 11 5/8s, 2015 105,000 108,938 Affinia Group Inc. 144A sr. sub. notes 9s, 2014 45,000 45,900 Affinion Group Holdings, Inc. 144A sr. notes 10 3/4s, 2016 105,000 119,700 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 131,563 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 135,000 129,263 AMC Entertainment Holdings, Inc. 144A sr. sub. notes 9 3/4s, 2020 185,000 198,413 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 255,000 257,550 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 160,000 170,000 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 19,358 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013 F  224,930 78,725 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 80,000 86,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 41,600 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 50,000 49,625 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 65,000 67,275 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 75,000 77,344 Belo Corp. sr. unsec. unsub. notes 8s, 2016 30,000 32,738 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 160,000 164,200 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 35,000 37,188 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 104,250 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 47,419 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 51,250 Burlington Coat Factory Warehouse Corp. 144A company guaranty sr. unsec. notes 10s, 2019 90,000 90,900 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,800 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 210,000 217,875 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 95,000 95,475 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 40,000 40,400 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 92,650 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 35,000 37,538 20 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Consumer cyclicals cont. CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017  $130,000 $135,850 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 280,000 273,000 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s,2014 100,000 91,000 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2021 90,000 91,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 20,000 22,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 160,000 178,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 221,400 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 150,000 163,875 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 65,000 65,813 DISH DBS Corp. company guaranty 7 1/8s, 2016 110,000 117,425 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 146,306 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 195,000 221,813 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 135,000 153,900 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 55,000 56,100 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 135,000 153,900 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 130,000 138,125 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 81,983 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 81,188 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2018 432,000 406,080 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2015 30,000 30,675 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 220,000 249,700 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 240,000 268,800 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 195,000 193,294 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 54,750 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 280,000 297,850 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 11,625 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 40,000 43,000 Lear Corp. company guaranty sr. unsec. bonds 7 7/8s, 2018 25,000 27,563 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 190,000 212,800 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 145,000 150,800 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 83,700 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 50,000 52,875 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 180,000 183,150 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 160,000 170,800 Macys Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2015 75,000 86,813 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  200,000 20,000 21 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Consumer cyclicals cont. McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 $105,000 $119,175 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 50,000 47,500 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,400 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,030 MGM Resorts International 144A sr. notes 9s, 2020 25,000 27,313 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 245,813 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 225,000 239,625 Navistar International Corp. sr. notes 8 1/4s, 2021 165,000 182,325 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 587 615 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 65,000 68,819 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 130,000 141,050 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 95,000 102,719 Nortek, Inc. company guaranty sr. notes 11s, 2013 110,155 117,315 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 70,000 74,725 Owens Corning company guaranty unsec. unsub. notes 9s, 2019 170,000 199,750 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 30,000 33,450 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 150,000 154,875 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 70,200 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 60,000 65,100 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 38,413 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 180,000 182,700 Ply Gem Industries, Inc. 144A sr. notes 8 1/4s, 2018 45,000 46,069 QVC Inc. 144A sr. notes 7 1/2s, 2019 140,000 149,450 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 68,900 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 90,000 93,600 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 35,131 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 90,000 96,300 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 185,000 195,869 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 227,950 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 90,000 92,475 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 104,000 118,040 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 85,000 82,875 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 35,000 39,594 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 115,000 135,125 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 25,000 26,250 22 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Consumer cyclicals cont. Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 $90,000 $94,950 Toys R Us  Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 30,000 31,875 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 119,625 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 195,000 222,788 Travelport LLC company guaranty 11 7/8s, 2016 150,000 141,188 Travelport LLC company guaranty 9 7/8s, 2014 155,000 151,319 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 55,000 51,975 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 87,514 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 80,000 116,685 Uncle Acquisition 2010 Corp. 144A sr. notes 8 5/8s, 2019 $55,000 58,575 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 50,000 54,625 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 150,000 156,375 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 123,338 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014 (In default)   F 184,377 9,219 WMG Acquisition Corp. company guaranty sr. sub. notes 7 3/8s, 2014 60,000 58,575 WMG Holdings Corp. company guaranty sr. unsec. disc. notes 9 1/2s, 2014 30,000 30,225 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 70,000 74,025 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 172,913 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 137,800 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 190,000 198,788 YCC Holdings, LLC/Yankee Finance, Inc. 144A sr. unsec. notes 10 1/4s, 2016 65,000 66,950 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 180,000 202,050 Consumer staples (3.2%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 80,000 90,400 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 30,000 33,525 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 150,000 156,375 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 53,000 54,524 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 100,000 108,000 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 80,063 23 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Consumer staples cont. Central Garden & Pet Co. company guaranty sr. sub. notes 8 1/4s, 2018 $140,000 $147,175 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 115,000 129,088 Claires Escrow Corp. 144A sr. notes 8 7/8s, 2019 90,000 90,338 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 155,875 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 30,000 32,363 Dave & Busters, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 145,600 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 90,250 Dean Foods Co. 144A sr. notes 9 3/4s, 2018 30,000 31,125 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 125,000 135,313 Dole Food Co. sr. notes 13 7/8s, 2014 94,000 115,033 Dole Food Co. 144A sr. notes 8s, 2016 35,000 37,363 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 50,000 50,625 Elizabeth Arden, Inc. 144A sr. unsec. unsub. notes 7 3/8s, 2021 105,000 110,250 Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 (In default)  130,000 51,350 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 5.3s, 2012 (In default)  70,000 26,600 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 45,000 45,900 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 47,644 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 165,137 JBS USA LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 70,200 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 45,000 48,825 Libbey Glass, Inc. sr. notes 10s, 2015 80,000 87,400 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 55,000 60,225 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 45,000 46,913 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 90,000 94,838 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 45,000 47,419 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 125,000 131,250 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 80,000 86,800 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 44,050 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 65,406 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 210,000 193,200 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 37,844 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 75,000 82,031 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 60,000 63,450 Service Corporation International sr. notes 7s, 2019 50,000 51,625 Service Corporation International sr. notes 7s, 2017 65,000 69,225 Service Corporation International sr. unsec. 7 3/8s, 2014 125,000 136,406 24 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Consumer staples cont. Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 $75,000 $80,625 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 153,400 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019  117,016 131,643 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 95,000 106,400 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 305,000 368,288 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 45,000 47,475 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 225,000 250,313 West Corp. 144A sr. notes 7 7/8s, 2019 65,000 66,706 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 55,000 58,300 Energy (5.3%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 210,000 232,627 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 105,000 114,962 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 25,000 27,865 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 50,000 48,945 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 105,000 111,563 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 95,000 95,950 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 50,000 51,000 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 90,000 99,900 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 170,000 180,625 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 155,000 163,525 Chaparral Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2021 45,000 45,788 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 85,000 94,563 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 35,000 43,400 Complete Production Services, Inc. company guaranty 8s, 2016 100,000 105,750 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 100,725 79,573 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 113,988 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 300,000 317,250 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 15,000 16,238 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 237,038 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 130,000 141,050 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 253,575 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 104,975 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 65,406 25 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Energy cont. EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 $250,000 $249,375 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 130,000 133,575 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 65,000 63,375 Forest Oil Corp. sr. notes 8s, 2011 185,000 193,325 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 115,000 119,025 Goodrich Petroleum Corp. 144A sr. notes 8 7/8s, 2019 125,000 125,156 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 358,800 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 60,000 59,550 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 135,000 138,038 International Coal Group, Inc. sr. notes 9 1/8s, 2018 225,000 251,438 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 235,000 255,563 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 85,000 89,038 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 96,300 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 210,000 214,725 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 95,000 106,400 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 50,000 27,250 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 290,000 158,050 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 35,000 34,606 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 5,000 4,988 Peabody Energy Corp. company guaranty 7 3/8s, 2016 295,000 333,350 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,700 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 135,000 155,250 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 265,000 299,450 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 75,000 78,750 Plains Exploration & Production Co. company guaranty 7s, 2017 375,000 390,938 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 51,625 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 81,725 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 52,813 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 149,513 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 185,000 187,313 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 240,925 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 55,000 61,050 SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 55,000 55,619 26 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Energy cont. Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default)  $191,427 $157,448 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 95,850 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 115,000 143,736 Financials (4.3%) ABN Amro North American Holding Preferred Capital Repackage Trust I 144A jr. sub. bonds FRB 6.523s, Perpetual maturity 75,000 69,000 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 90,000 92,588 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 73,369 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 67,575 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2 1/2s, 2014 65,000 63,873 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 71,825 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 90,000 93,938 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 71,094 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 140,000 153,650 BAC Capital Trust VI bank guaranty jr. unsec. sub. notes 5 5/8s, 2035 85,000 73,709 BAC Capital Trust XI bank guaranty jr. unsec. sub. notes 6 5/8s, 2036 70,000 68,202 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 30,000 30,450 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 105,394 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 36,094 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 170,000 200,388 CIT Group, Inc. sr. bonds 7s, 2017 616,354 620,977 CIT Group, Inc. sr. bonds 7s, 2016 319,538 322,334 CIT Group, Inc. sr. bonds 7s, 2015 102,723 104,135 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 35,000 37,275 Dresdner Funding Trust I 144A bonds 8.151s, 2031 140,000 126,700 E*Trade Financial Corp. sr. unsec. notes 7 3/8s, 2013 90,000 90,225 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 137,000 162,345 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual maturity (Jersey) 175,000 156,625 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 128,307 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 187,200 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 120,463 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 248,400 ING Groep NV jr. unsec. sub. notes 5.775s, Perpetual maturity (Netherlands) 40,000 35,600 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 R 110,000 107,800 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 168,000 176,400 27 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Financials cont. Liberty Mutual Group, Inc. 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 $25,000 $32,250 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 50,000 50,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 30,000 29,293 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 190,000 211,375 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 30,000 30,675 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 145,000 148,263 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 125,000 126,250 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 115,000 127,075 Provident Funding Associates 144A sr. notes 10 1/8s, 2019 60,000 61,575 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 160,000 144,000 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 275,000 277,750 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, 2049 (United Kingdom) 235,000 216,200 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 R 80,000 84,400 SLM Corp. sr. notes Ser. MTN, 8s, 2020 90,000 95,513 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 110,000 113,486 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 320,000 352,000 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 5.85s, 2013 65,000 63,944 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 175,000 172,156 Springleaf Finance Corp. sr. unsec. notes Ser. MTNJ, 6.9s, 2017 295,000 264,763 Health care (3.1%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 85,000 88,613 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 90,000 100,238 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 130,000 139,750 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 185,000 196,100 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 200,000 213,500 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 30,000 30,413 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 90,000 91,238 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 160,000 168,800 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 140,000 135,450 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 100,000 102,750 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 110,000 115,775 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 45,000 50,625 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  267,000 289,695 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 240,800 HCA, Inc. sr. notes 6.95s, 2012 70,000 73,063 28 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Health care cont. HCA, Inc. sr. sec. notes 9 1/4s, 2016 $355,000 $383,400 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 245,000 248,675 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 355,000 364,319 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 102,244 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014  50,000 51,313 Select Medical Corp. company guaranty 7 5/8s, 2015 85,000 86,381 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 83,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  131,119 133,741 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 30,000 32,775 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 15,000 17,625 Tenet Healthcare Corp. sr. notes 9s, 2015 215,000 236,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 55,000 62,563 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 110,000 113,300 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 265,000 279,575 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 20,675 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 46,800 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 20,000 20,700 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 130,000 83,850 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 280,000 299,084 Technology (2.5%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 55,000 58,575 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 40,000 41,800 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 25,000 21,750 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 180,000 186,300 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 120,000 118,800 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 120,000 129,600 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  212,350 225,622 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 65,000 68,088 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 90,000 93,375 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 35,000 38,850 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 65,000 71,663 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  149,824 159,188 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 225,000 217,125 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 45,000 49,275 First Data Corp. 144A sr. bonds 12 5/8s, 2021 315,000 329,963 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  23,647 24,711 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 21,000 21,971 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 85,000 96,688 29 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $115,000 $128,225 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 285,000 329,175 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 55,000 57,819 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 27,656 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 491,000 473,815 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 250,000 285,625 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 120,000 123,000 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 116,000 122,235 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 135,000 139,388 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 165,000 197,175 Transportation (0.2%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 90,000 95,850 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 140,000 153,300 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 110,000 106,700 Utilities and power (1.7%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 60,225 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 92,225 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 100,000 105,250 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 95,000 101,657 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 230,000 166,175 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 67,125 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 20,025 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 67,575 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 32,500 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 105,500 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 50,443 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017  28,090 22,964 Energy Future Holdings Corp. 144A company guaranty sr. bonds 10 1/4s, 2020 45,000 46,861 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 62,000 64,719 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 256,000 262,400 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 95,000 102,956 GenOn Americas Generation, LLC sr. unsec. notes 8.3s, 2011 170,000 171,275 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 190,000 199,975 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 25,000 26,188 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 25,000 27,125 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 105,000 NRG Energy, Inc. sr. notes 7 3/8s, 2016 260,000 269,100 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 71,477 30 CORPORATE BONDS AND NOTES (39.2%)* cont. Principal amount Value Utilities and power cont. PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 $140,000 $157,150 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 16,703 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016  178,506 99,963 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 75,000 66,750 Total corporate bonds and notes (cost $56,472,647) CONVERTIBLE BONDS AND NOTES (30.5%)* Principal amount Value Basic materials (1.2%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $535,000 $679,116 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 335,000 644,875 USEC, Inc. cv. sr. unsec. notes 3s, 2014 600,000 519,750 Capital goods (1.1%) Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 80,000 91,000 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029  1,075,000 1,511,719 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 95,000 97,494 Communication services (6.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 1,385,000 1,471,563 Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 888,000 781,440 Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 695,000 902,631 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,160,000 1,078,800 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 800,000 1,142,000 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 610,000 604,663 NII Holdings, Inc. cv. sr. unsec. notes 3 1/8s, 2012 1,400,000 1,393,000 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 1,170,000 1,956,825 Consumer cyclicals (5.9%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 476,152 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 1,270,000 1,079,500 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 631,000 1,153,531 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 900,000 891,000 Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,900,000 1,083,095 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 1,420,000 1,276,225 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 800,000 699,000 Sinclair Broadcast Group, Inc. cv. unsec. sub. debs 6s, 2012 1,525,000 1,517,375 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 547,000 747,202 Consumer staples (0.9%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 481,186 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 883,000 832,228 31 CONVERTIBLE BONDS AND NOTES (30.5%)* cont. Principal amount Value Energy (3.2%) Carrizo Oil & Gas, Inc. cv. sr. unsec. unsub. notes 4 3/8s, 2028 $225,000 $222,469 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/2s, 2037 1,455,000 1,620,506 Global Industries, Ltd. cv. sr. unsec. notes 2 3/4s, 2027 573,000 444,791 Helix Energy Solutions Group, Inc. cv. sr. unsec. unsub. notes 3 1/4s, 2025 1,325,000 1,316,719 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 400,000 514,000 Penn Virginia Corp. cv. sr. unsec. sub. notes 4 1/2s, 2012 700,000 704,375 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default)  500,000 45,000 Financials (3.9%) Annaly Capital Management, Inc. cv. sr. unsec. unsub. notes 4s, 2015 R 400,000 466,000 Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 610,000 656,513 CapitalSource, Inc. cv. company guaranty sr. unsec. sub. notes 7 1/4s, 2037 300,000 309,000 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 545,000 793,316 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 598,000 861,868 MF Global Holdings Ltd. cv. sr. unsec. notes 9s, 2038 720,000 873,000 Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 944,000 1,128,080 Tower Group, Inc. 144A cv. sr. unsec. notes 5s, 2014 679,000 797,825 Health care (2.8%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 850,000 772,438 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 1,065,000 955,838 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 445,000 510,916 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (zero %, 12/15/16) 2037  625,000 728,906 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037  600,000 578,250 LifePoint Hospitals, Inc. cv. sr. unsec. sub. notes 3 1/4s, 2025 400,000 411,000 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 302,000 302,378 Technology (5.2%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,309,000 1,340,089 EnerSys cv. sr. unsec. notes stepped-coupon 3 3/8s (zero %, 6/1/15) 2038  367,000 435,354 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 650,000 819,813 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 920,000 861,350 Quantum Corp. 144A cv. sr. unsec. sub. notes 3 1/2s, 2015 793,000 776,902 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 1,800,000 2,763,000 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 830,113 Transportation (0.2%) AMR Corp. cv. company guaranty sr. unsub. notes 6 1/4s, 2014 355,000 383,844 Total convertible bonds and notes (cost $39,186,620) 32 CONVERTIBLE PREFERRED STOCKS (25.6%)* Shares Value Basic materials (1.3%) Smurfit-Stone Container Corp. zero % cv. pfd. F 65,720 $657 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 21,400 2,038,350 Communication services (2.0%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 30,900 1,220,550 Crown Castle International Corp. $3.125 cum. cv. pfd. 29,498 1,766,340 Consumer cyclicals (6.5%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 88,700 2,342,230 General Motors Co. Ser. B, $2.375 cv. pfd. 67,775 3,448,392 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 1,055 1,218,525 Nielsen Holdings NV $3.125 cv. pfd. 12,985 721,447 Retail Ventures, Inc. $3.312 cv. pfd. 19,725 1,216,638 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,247 974,177 Consumer staples (2.2%) Bunge, Ltd. $4.875 cv. pfd. 11,750 1,223,469 Dole Food Automatic Exchange 144A 7.00% cv. pfd.  45,742 624,836 Newell Financial Trust I $2.625 cum. cv. pfd. 30,380 1,427,860 Energy (0.7%) Apache Corp. Ser. D, $3.00 cv. pfd. 14,535 988,961 Financials (7.4%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 28,010 724,759 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,378,539 Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 4,440 271,994 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,802 1,808,758 Citigroup, Inc. $7.50 cv. pfd. 12,180 1,638,210 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 51,500 1,047,253 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. 32,960 913,612 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 962,160 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,050 1,081,500 XL Group, Ltd. $2.688 cv. pfd. 41,450 1,334,690 Miscellaneous (0.5%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 57,635 784,989 Technology (1.6%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 1,140 1,112,925 Unisys Corp. Ser. A, 6.25% cv. pfd. 13,090 1,339,238 Utilities and power (3.4%) AES Trust III $3.375 cv. pfd. 30,565 1,493,864 El Paso Corp. 4.99% cv. pfd. 1,090 1,565,513 Great Plains Energy, Inc. $6.00 cv. pfd. 20,806 1,299,335 PPL Corp. $4.75 cv. pfd. 15,240 812,444 Total convertible preferred stocks (cost $33,918,700) 33 COMMON STOCKS (1.6%)* Shares Value AES Corp. (The)  6,265 $77,498 Alliance HealthCare Services, Inc.  14,750 61,065 American Media Operations, Inc. 144A F 3,597 1 Ameristar Casinos, Inc. 3,770 63,148 Avis Budget Group, Inc.  3,210 49,177 Bohai Bay Litigation, LLC (Escrow) F 406 1,267 Cincinnati Bell, Inc.  31,355 82,777 CIT Group, Inc.  936 40,548 CONSOL Energy, Inc. 1,300 65,923 El Paso Corp. 4,940 91,884 FelCor Lodging Trust, Inc.  R 8,485 64,231 Fortescue Metals Group, Ltd. (Australia)  9,200 62,927 Freeport-McMoRan Copper & Gold, Inc. Class B 2,200 116,490 General Motors Co.  2,830 94,890 Interpublic Group of Companies, Inc. (The)  6,010 79,332 Kinder Morgan, Inc./Kansas  4,710 143,655 L-3 Communications Holdings, Inc. 840 66,604 Macys, Inc. 2,695 64,411 Merck & Co., Inc. 19,621 639,056 Nortek, Inc.  470 20,915 Owens Corning  975 34,837 Petrohawk Energy Corp.  4,123 89,057 Sealy Corp.  29,223 84,162 Spectrum Brands Holdings, Inc.  2,429 69,712 Sprint Nextel Corp.  19,115 83,533 Stallion Oilfield Holdings, Ltd. 693 25,468 Terex Corp.  2,105 71,044 Trump Entertainment Resorts, Inc. F 152 759 TRW Automotive Holdings Corp.  1,540 87,472 Vantage Drilling Co.  16,505 34,330 Verso Paper Corp.  1,441 8,531 Vertis Holdings, Inc.  F 7,497 7 Total common stocks (cost $2,460,646) UNITS (0.9%)* Units Value Hercules, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,309,000 Total units (cost $1,253,981) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 211 $201,090 Total preferred stocks (cost $122,992) WARRANTS (%)*  Expiration Strike date price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 119 $7,676 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 168,777 40,506 Total warrants (cost $38,280) 34 SENIOR LOANS (%)* c Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 2.26s, 2014 $54,785 $25,667 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.26s, 2014 20,442 9,577 Total senior loans (cost $72,023) SHORT-TERM INVESTMENTS (1.1%)* Shares Value Putnam Money Market Liquidity Fund 0.17% e 1,689,158 $1,689,158 Total short-term investments (cost $1,689,158) TOTAL INVESTMENTS Total investments (cost $135,215,047) Key to holdings currency abbreviations EUR Euro USD / $ United States Dollar Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I MTNJ Medium Term Notes Class J Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from September 1, 2010 through February 28, 2011 (the reporting period). * Percentages indicated are based on net assets of $151,783,113.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $2,318 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. 35 FORWARD CURRENCY CONTRACTS at 2/28/11 (aggregate face value $1,548,150) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 3/16/11 $36,031 $35,187 $(844) Euro Sell 3/16/11 122,547 122,456 (91) Citibank, N.A. Euro Buy 3/16/11 23,046 23,026 20 Credit Suisse AG Euro Buy 3/16/11 21,252 21,229 23 Deutsche Bank AG Euro Sell 3/16/11 131,103 131,014 (89) Goldman Sachs International Euro Sell 3/16/11 125,169 125,030 (139) HSBC Bank USA, National Association Euro Sell 3/16/11 52,441 52,404 (37) JPMorgan Chase Bank, N.A. Euro Buy 3/16/11 142,971 142,825 146 Royal Bank of Scotland PLC (The) Euro Buy 3/16/11 77,834 77,775 59 State Street Bank and Trust Co. Euro Sell 3/16/11 67,069 67,001 (68) UBS AG Euro Sell 3/16/11 1,656 1,655 (1) Westpac Banking Corp. Australian Dollar Sell 3/16/11 63,459 62,962 (497) Canadian Dollar Buy 3/16/11 38,811 38,083 728 Euro Sell 3/16/11 648,062 647,503 (559) Total 36 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined asfollows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $125,021 $62,927 $ Capital goods 71,044   Communication services 166,310   Consumer cyclicals 593,398  767 Consumer staples 118,889   Energy 189,310 25,468 1,267 Financials 40,548   Health care 700,121   Technology 66,604   Utilities and power 313,037   Total common stocks Convertible bonds and notes  46,335,023  Convertible preferred stocks  38,781,558 657 Corporate bonds and notes  59,002,399 561,760 Preferred stocks  201,090  Senior loans  35,244  Units  1,309,000  Warrants   48,182 Short-term investments 1,689,158   Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(1,349) $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 37 Statement of assets and liabilities 2/28/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $133,525,889) $148,749,624 Affiliated issuers (identified cost $1,689,158) (Note 6) 1,689,158 Cash 8,693 Dividends, interest and other receivables 1,986,617 Receivable for investments sold 1,545,411 Unrealized appreciation on forward currency contracts (Note 1) 976 Total assets LIABILITIES Distributions payable to shareholders 746,381 Payable for investments purchased 1,011,719 Payable for compensation of Manager (Note 2) 252,298 Payable for investor servicing fees (Note 2) 6,248 Payable for custodian fees (Note 2) 9,274 Payable for Trustee compensation and expenses (Note 2) 83,684 Payable for administrative services (Note 2) 547 Unrealized depreciation on forward currency contracts (Note 1) 2,325 Other accrued expenses 84,890 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 5) $166,324,775 Undistributed net investment income (Note 1) 608,148 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (30,371,527) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 15,221,717 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($151,783,113 divided by 17,129,764 shares) $8.86 The accompanying notes are an integral part of these financial statements. 38 Statement of operations Six months ended 2/28/11 (Unaudited) INVESTMENT INCOME Interest (including interest income of $1,186 from investments in affiliated issuers) (Note 6) $4,129,046 Dividends 1,081,888 Total investment income EXPENSES Compensation of Manager (Note 2) 500,996 Investor servicing fees (Note 2) 36,224 Custodian fees (Note 2) 8,784 Trustee compensation and expenses (Note 2) 7,617 Administrative services (Note 2) 1,169 Auditing 51,446 Other 53,297 Total expenses Expense reduction (Note 2) (294) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,700,977 Net realized loss on foreign currency transactions (Note 1) (15,702) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (30,816) Net unrealized appreciation of investments during the period 11,174,397 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 39 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/11* Year ended 8/31/10 Operations: Net investment income $4,551,695 $8,811,603 Net realized gain (loss) on investments and foreign currency transactions 4,685,275 (338,122) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 11,143,581 14,295,462 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (4,510,925) (9,031,073) Increase in capital share transactions from reinvestment of distributions 136,106 105,783 Decrease from capital shares repurchased (Note 5)  (1,322,649) Total increase in net assets NET ASSETS Beginning of period 135,777,381 123,256,377 End of period (including undistributed net investment income of $608,148 and $567,378, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 17,113,325 17,294,890 Shares issued in connection with reinvestment of distributions 16,439 13,170 Shares repurchased (Note 5)  (194,735) Shares outstanding at end of period 17,129,764 17,113,325 * Unaudited The accompanying notes are an integral part of these financial statements. 40 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended Six months ended** 2/28/11 8/31/10 8/31/09 8/31/08 8/31/07 8/31/06 Net asset value, beginning of period Investment operations: Net investment income (loss) a .27 .51 .50 .56 .55 .54 Net realized and unrealized gain (loss) on investments .92 .81 (1.10) (.98) .30 .06 Total from investment operations Less distributions: From net investment income (.26) (.53) (.55) (.55) (.55) (.53) Total distributions Increase from shares repurchased  Increase from payments by affiliates      .02 e Net asset value, end of period Market price, end of period Total return at market price (%) b 6.69 * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .45 * .93 1.04 d .96 d .96 d 1.05 d Ratio of net investment income (loss) to average net assets (%) 3.12 * 6.60 8.11 d 6.36 d 5.96 d 6.18 d Portfolio turnover (%) 41 * 61 50 42 44 48 * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the fund for the periods ended August 31, 2009, August 31, 2008, August 31, 2007 and August 31, 2006 reflect a reduction of less than 0.01% of average net assets. e Reflects a voluntary reimbursement of $404,272 from Putnam Management relating to an operational error. The reimbursement had no impact on total return at market price and increased total return at net asset value by 0.24%. The accompanying notes are an integral part of these financial statements. 41 Notes to financial statements 2/28/11 (Unaudited) Note 1: Significant accounting policies Putnam High Income Securities Fund (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, closed-end management investment company. The investment objective of the fund is to seek to provide high current income as a primary objective and capital appreciation as a secondary objective by investing in a portfolio primarily consisting of high-yielding convertible and nonconvertible securities with the potential for capital appreciation. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from September 1, 2010 through February 28, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. 42 Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master 43 Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,597 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. F) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At August 31, 2010, the fund had a capital loss carryover of $34,848,105 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $7,031,613 August 31, 2011 133,642 August 31, 2016 4,037,408 August 31, 2017 23,645,442 August 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending August 31, 2011 $63,073 of losses recognized during the period from November 1, 2009 to August 31, 2010. The aggregate identified cost on a tax basis is $135,360,671, resulting in gross unrealized appreciation and depreciation of $17,406,364 and $2,328,253, respectively, or net unrealized appreciation of $15,078,111. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance 44 with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million of average net assets, 0.55% of the next $500 million of average net assets, 0.50% of the next $5 billion of average net assets, 0.475% of the next $5 billion of average net assets, 0.455% of the next $5 billion of average net assets, 0.44% of the next $5 billion of average net assets, 0.43% of the next $5 billion of average net assets, 0.42% of the next $5 billion of average net assets, 0.41% of the next $5 billion of average net assets, 0.40% of the next $5 billion of average net assets, 0.39% of the next $5 billion of average net assets, 0.38% of the next $8.5 billion of average net assets, 0.37% of any excess thereafter. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2010. Subsequent to December 31, 2010 these services were provided by Putnam Investor Services, Inc., an affiliate of Putnam Management. Both Putnam Investor Services and Putnam Investor Services, Inc. were paid a monthly fee for investor servicing at an annual rate of 0.05% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement ofoperations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $77 under the expense offset arrangements and by $217 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $93, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for 45 the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $58,423,459 and $59,197,675, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $976 Payables $2,325 Equity contracts Investments 48,182 Payables  Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $ $(17,180) $(17,180) Equity contracts (725)  $(725) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $ $(31,396) $(31,396) Equity contracts 4,741  $4,741 Total Note 5: Shares repurchased In September 2010, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2010 (based on shares outstanding as of October 7, 2009) and prior to that, to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2009 (based on shares outstanding as of October 5, 2008). Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. For the reporting period, the fund did not repurchase any of its common shares. 46 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,186 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $32,438,880 and $32,252,286, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 47 Shareholder meeting results (Unaudited) January 28, 2011 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 13,753,188 369,777 Barbara M. Baumann 13,737,781 385,184 Jameson A. Baxter 13,752,470 370,495 Charles B. Curtis 13,745,723 377,242 Robert J. Darretta 13,766,925 356,040 Myra R. Drucker* 13,752,608 370,357 John A. Hill 13,754,598 368,367 Paul L. Joskow 13,750,228 372,737 Kenneth R. Leibler 13,747,093 375,872 Robert E. Patterson 13,760,478 362,487 George Putnam, III 13,718,944 404,021 Robert L. Reynolds 13,758,966 363,999 W. Thomas Stephens 13,730,359 392,606 * Myra Drucker retired from the Board of Trustees of the Putnam funds effective January 30, 2011. All tabulations are rounded to the nearest whole number. 48 Fund information About Putnam Investments Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Francis J. McNamara, III Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Treasurer and Assistant Clerk and Trust Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit our website (putnam.com) anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrants identified portfolio managers included in the registrants report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number Number (or of Shares Approximate Purchased Dollar Value ) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** September 1 - September 30, 2010 - - - 1,534,754 October 1 - October 7, 2010 - - - 1,534,754 October 8 - October 31, 2010 - - - 1,711,761 November 1 - November 30, 2010 - - - 1,711,761 December 1 - December 31, 2010 - - - 1,711,761 January 1 - January 31, 2011 - - - 1,711,761 February 1 - February 28, 2011 - - - 1,711,761 * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the repurchase of up to 10% of the fund's outstanding common shares over the two-years ending October 5, 2007. The Trustees subsequently renewed the program on four occasions, to permit the repurchase of an additional 10% of the fund's outstanding common shares over each of the twelve-month periods beginning on October 8, 2007, October 8, 2008 ,October 8, 2009 and October 8, 2010. The October 8, 2008 - October 7, 2009 program, which was announced in September 2008, allowed repurchases up to a total of 1,797,637 shares of the fund. The October 8, 2009 - October 7, 2010 program, which was announced in September 2009, allows repurchases up to a total of shares of the fund. The October 8, 2010 - October 7, 2011 program, which was announced in September 2010, allows repurchases up to a total of 1,711,761 shares of the fund. **Information prior to October 7, 2010 is based on the total number of shares eligible for repurchase under the program, as amended through September 2009. Information from October 8, 2010 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2010. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: April 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 28, 2011
